Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  July 05, 2018

The Court of Appeals hereby passes the following order:

A18A1874. SEAN MICHAEL LEWIS v. THE STATE.

       On May 17, 2016, the trial court found Sean Michael Lewis guilty of reckless
conduct and making terroristic threats. Lewis was represented by counsel at trial. On
June 10, 2016, Lewis filed a pro se motion for a new trial. Lewis subsequently filed
a counseled amended motion for a new trial on October 19, 2017. The trial court
denied Lewis’s motions on April 11, 2018, and Lewis filed a direct appeal from that
order. We, however, lack jurisdiction.
       Pro se filings by represented parties are legal nullities. White v. State, 302 Ga.
315, 319 (2) (806 SE2d 489) (2017). In this case, counsel represented Lewis at trial,
and there is no indication in the record that counsel filed a motion to withdraw. See
id. at 318 (2) (“[D]efense counsel’s duties toward their clients extend for at least the
30 days after the entry of judgment when a notice of appeal may be filed).
Accordingly, only counsel was authorized to file a motion for new trial. Although a
motion for new trial may extend the time in which appellate relief may be sought, it
must be filed within 30 days of the entry of judgment. OCGA §§ 5-5-40 (a). An
untimely motion for a new trial is void and does not toll the time for filing a notice of
appeal. See Wright v. Rhodes, 198 Ga. App. 269, 269 (401 SE2d 35) (1990). Thus,
because counsel did not file a motion for new trial within 30 days after entry of the
judgment of conviction, the motion did not extend the appeal deadline. Accordingly,
Lewis’s notice of appeal is untimely, and this case is hereby DISMISSED for lack of
jurisdiction.
       To the extent that Lewis’s right to appeal has been frustrated by errors of
counsel, he may be entitled to an out-of-time appeal. See Rowland v. State, 264 Ga.
872, 875-876 (2) (452 SE2d 756) (1995). He therefore is informed of the following in
accordance with Rowland, 264 Ga. at 875-876 (2): This appeal has been dismissed
because you failed to file a timely notice of appeal. If you still wish to appeal, you
may petition the trial court for leave to file an out-of-time appeal. If the trial court
grants your request, you will have 30 days from the entry of that order to file a notice
of appeal referencing your conviction. If the trial court denies your request, you will
have 30 days from the entry of that order to file a notice of appeal referencing the
denial of your request for an out-of-time appeal. The clerk of court is DIRECTED to
send a copy of this order to Lewis as well as to Lewis’s attorney, who is also
DIRECTED to send a copy to Lewis.



                                        Court of Appeals of the State of Georgia
                                        Clerk’s Office, Atlanta,____________________
                                                                  07/05/2018
                                                I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                              , Clerk.